SUMMARY ORDER
Defendant-appellant Rawn McFarlane appeals from an order of the district court, entered on May 2, 2008, denying his motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2), based on amendments to the United States Sentencing Guidelines (“the Guidelines”) that lowered the base offense levels applicable to cocaine-base offenses. We assume the parties’ familiarity with the facts of the case, its procedural history, and the issues on appeal.
The district court sentenced McFarlane to the statutory minimum of 120-months’ imprisonment. See 21 U.S.C. § 841(b)(l)(A)(iii). The district court properly denied McFarlane’s motion to reduce his sentence based on the cocaine-base amendments to the Guidelines because the statutory minimum sentence of 120-months’ imprisonment was applicable. See, e.g., United States v. Williams, 551 F.3d 182, 185 (2d Cir.2009) (“Once the mandatory minimum applied, [the defendant’s] sentence was no longer ‘based on a sentencing range that has subsequently been lowered by the Sentencing Commission.’ ” (quoting 18 U.S.C. § 3582(c)(2))). We therefore consider McFarlane’s arguments to be without merit.
For the foregoing reasons, the judgment of the district court is AFFIRMED.